      Case 4:21-cv-01389 Document 1 Filed on 04/28/21 in TXSD Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ANTHONY TERRAZAS,                               §
              Plaintiff,                         §
                                                 §
 v.                                              §                CASE #: __________________
                                                 §
 CLEAN HARBORS ENVIRONMENTAL                     §
 SERVICES, INC.; OLEIN RECOVERY                  §
 CORPORATION; SAFETY KLEEN                       §
 ENVIROSYSTEMS COMPANY OF                        §
 PUERTO RICO, INC.; and CLEAN                    §
 HARBORS CARIBE, INC.,                           §
                   Defendants.                   §                   JURY TRIAL DEMANDED


                                          COMPLAINT

       Plaintiff, ANTHONY TERRAZAS files this Complaint complaining of and against

Defendants, CLEAN HARBORS ENVIRONMENTAL SERVICES, INC., OLEIN RECOVERY

CORPORATION, SAFETY KLEEN ENVIROSYSTEMS COMPANY OF PUERTO RICO,

INC., and CLEAN HARBORS CARIBE, INC., and for cause of action would show the Court the

following:

                                       Nature of the Case

       1.      When inspecting a tractor-trailer in La Porte, Texas, in the course of his duties as a

Texas Department of Public Safety Trooper, Plaintiff Anthony Terrazas was exposed to, and

affected by toxic substances. This hazardous waste being transported in the tractor-trailer was

generated, packaged, disposed of, or transported by the Defendants. Plaintiff's exposure to toxic

substances caused him to suffer severe personal injuries, for which he now brings suit.

                                     Jurisdiction and Venue

       2.      Jurisdiction is based on diversity of citizenship between Plaintiff and Defendants,

and the matter in controversy, exclusive of interest and costs, exceeds Seventy-Five Thousand

Dollars ($75,000.00). 28 U.S.C. § 1332.
       Case 4:21-cv-01389 Document 1 Filed on 04/28/21 in TXSD Page 2 of 9




        3.      The acts, omissions, negligence, and breaches of duty which give rise to this action

occurred and were committed in the Southern District of Texas, and venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                                Parties

        4.      Plaintiff Anthony Terrazas is a resident of Houston, Harris County, Texas.

        5.      Defendant Clean Harbors Environmental Service, Inc., is a hazardous waste

transporter, carrier and/or disposer. It is a foreign corporation having its principal place of business

located at 42 Longwater Drive, Norwell, Massachusetts 02061. Clean Harbors Environmental

Services, Inc., conducts business throughout the United States, including the State of Texas, and

can be served through its registered agent for service of process, CT Corporation Systems, 1999

Bryan St., Suite 900, Dallas Texas 75201.

        6.      Olein Recovery Corporation is a petroleum lubricating oil and grease manufacturer,

transporter, carrier and/or disposer. It is a domestic corporation with its principal place of business

located at Carr. 901 KM 2.7, Bo. Camino Nuevo, Yabucoa, Puerto Rico 00767. Olein Recovery

Corporation conducts business throughout the United States, including the State of Texas, and can

be served through its registered agent for service of process, Jorge Gonzalez, at the same address.

        7.      Safety-Kleen Envirosystems Company of Puerto Rico, Inc., is a hazardous waste

transporter, carrier and/or disposer. It is a foreign corporation with its principal place of business

located at K.M. 51 Highway #2, Manati, Puerto Rico 00674. Safety-Kleen Envirosystems

Company of Puerto Rico, Inc., conducts business throughout the United States, including the State

of Texas, and can be served through its registered agent for service of process, CT Corporation,

361 San Francisco St. Penthouse, Old San Juan, San Juan Puerto Rico 00910.

        8.      Clean Harbors Caribe, Inc., is a hazardous waste transporter, carrier and/or

disposer. It is a domestic corporation with its principal place of business located at State Road 869,

                                                  -2-
      Case 4:21-cv-01389 Document 1 Filed on 04/28/21 in TXSD Page 3 of 9




No.2 Palmas Ward, Catano, Puerto Rico, 00963. Clean Harbors Caribe, Inc., conducts business

throughout the United States, including the State of Texas, and can be served through its registered

agent for service of process, Maria Mendez, at the same address.

                                               Facts

       9.      Texas Department of Public Safety Trooper Anthony Terrazas was born and raised

in El Paso, Texas. He joined the Air Force after graduating high school and served honorably for

more than six years. After being honorably discharged, he applied for and entered the Texas

Department of Public Safety’s Trainee School. He graduated in 2016 and began his work as

“Trooper Terrazas.” Through continuing education, he received additional training in Commercial

Vehicle Enforcement. He has been married for seven years and has two children. He has lived in

and served Harris County since December 2016.

       10.     On July 24th, 2020, Trooper Terrazas was performing routine motor carrier

enforcement on State Highway (SH) 225 and SH 146 in La Porte Texas. Part of Trooper Terrazas’s

duties included inspecting tractor-trailers transporting hazardous waste to ensure that said

hazardous waste was being transported safely and in conformance with federal regulations.

       11.     Trooper Terrazas observed a tractor-tractor pulling a freight container displaying

various placards indicating that it contained hazardous waste. He pulled it over.

       12.     The tractor-trailer was owned and operated by Defendants. It was transporting or

carrying hazardous waste generated in Puerto Rico by Olein Recovery Corporation. This

hazardous waste was in route to an incineration facility located in Arkansas that was owned by

Clean Harbors El Dorado, LLC.

       13.     Trooper Terrazas advised the driver of the vehicle that he would be conducting a

hazardous materials inspection on the tractor-trailer and its contents. This inspection would take




                                                -3-
      Case 4:21-cv-01389 Document 1 Filed on 04/28/21 in TXSD Page 4 of 9




place at the La Porte Commercial Vehicle Enforcement pad. Trooper Terrazas advised the driver

to follow him to said pad.

       14.       This hazardous waste inspection includes inspecting the tractor-trailer’s shipping

papers, placards, labels, containers, and load to insure compliance with federal regulations.

       15.       After arriving at the pad, Trooper Terrazas inspected the shipping papers related to

the hazardous materials. Trooper Terrazas then advised the driver that he needed to open the freight

container to inspect its load. Trooper Terrazas walked to the back of the container, broke the seal

on its door, and had the container doors opened.

       16.       Immediately upon opening the doors, Trooper Terrazas and the driver detected a

strong odor. Terrazas became lightheaded and felt a tightness in his chest. After pausing to

reorientate himself, Trooper Terrazas stepped up onto the doorway opening and looked into the

container. The continued odor made clear that there was a hazardous material leak or release inside

the container.

       17.       Trooper Terrazas informed his onsite colleagues and his supervisor of the

hazardous material leak or release. La Porte Fire Department was called to the scene and did an

inspection on the vehicle. The fire department confirmed that there was a hazardous material leak

or release from inside the container.

       18.       The decision was made for the tractor-trailer to be transported to a nearby secured

location for further inspection and remediation by Clean Harbors Environmental Services, Inc.

Trooper Terrazas escorted the tractor-trailer to said location.

       19.       After ensuring that tractor-trailer was at the secured location, Troop Terrazas

continued to have lightheadedness, disorientation, and problems breathing. He was directed to

immediately go to the emergency room at Memorial Hermann Southwest. He was released eight

hours later after undergoing decontamination.

                                                 -4-
      Case 4:21-cv-01389 Document 1 Filed on 04/28/21 in TXSD Page 5 of 9




       20.     Trooper Terrazas woke up the next day, hoping to return to duty. Despite having

ongoing symptoms, he went to a COVID-19 test site to work. At the test site, his symptoms

worsened. He began coughing up blood, lost his voice, and discovered a bump on his arm. He

went to Physicians Premier Emergency Room of Clear Lake for further treatment and evaluation.

       21.     Trooper Terrazas has not returned to work since July 25, 2020. He has been

diagnosed with serious pulmonary and neurological injuries. His prognosis remains uncertain.

                                          Claim for Relief I
                                            (Negligence)

       22.     Plaintiff hereby incorporates by reference all preceding allegations of the

Complaint as if fully set forth herein.

       23.     Defendants Clean Harbors Environmental Service, Inc., Olein Recovery

Corporation, Safety-Kleen Envirosystems Company of Puerto Rico, Inc., and Clean Harbors

Caribe, Inc. had a duty to exercise ordinary care in the generating, transporting, storing, handling,

and/or securing hazardous material and/or the chemical substance inside the freight container in a

reasonable, safe, and prudent manner. Defendants breached that duty in one or more of the

following respects:

               a.      Failing to make safe the hazardous waste inside the freight
                       container;

               b.      Failing to inspect and/or monitor the freight container for any
                       dangerous conditions;

               c.      Failing to develop, implement, and/or enforce policies and
                       procedures regarding the safe transportation, storage, and/or
                       handling of the hazardous waste found in the freight container;

               d.      Failing to warn persons who they knew would come into contact
                       with the hazardous waste about the potential dangers of the waste
                       and the actions that should be taken therewith;




                                                 -5-
      Case 4:21-cv-01389 Document 1 Filed on 04/28/21 in TXSD Page 6 of 9




               e.      Failing to hire and/or retain adequate and/or reasonably competent
                       personnel to secure and make safe the hazardous waste in the freight
                       container;

               f.      Failing to warn of potential hazards in the freight container;

               g.      Failing to follow, enforce, and/or adhere to the requirements made
                       by local, state, and/or federal governmental agencies with regard to
                       the transportation and handling of hazardous waste;

               h.      Failing to properly characterize the hazardous waste; and/or

               i.      Other acts of negligence, incompetence, and/or omissions, which
                       may be proved by the evidence at trial.

                                           Claim for Relief II
                                          (Negligence Per Se)

       24.     Plaintiff hereby incorporates by reference all preceding allegations of the

Complaint as if fully set forth herein.

       25.     Defendants, as generators, transporters, and carriers, violated numerous federal

statutes and/or regulations. These include violations of the Federal Motor Carrier Safety

Regulations (FMCSR) that specifically addresses the obligations of transporters or carriers of

hazardous substances, and provisions of the Resource Conservation and Recovery Act (“RCRA”),

42 U.S.C. § 6901 et seq., that specifically addresses the obligations of generators of hazardous

waste. Specific violations include violations of 49 CFR § 171.1, § 171.2, § 173.24, and § 177.841,

and 40 CFR § 262.11. These include, but are not limited to the, the specific sections:

       49 CFR § 171.2(e); (i)

               (e) No person 1 may offer or accept a hazardous material for
               transportation in commerce unless the hazardous material is
               properly classed, described, packaged, marked, labeled, and in

1
   Person means an individual, firm, co-partnership, corporation, company, association, or joint-
stock association (including any trustee, receiver, assignee, or similar representative); or a
government or Indian tribe (or an agency or instrumentality of any government or Indian tribe)
that transports a hazardous material to further a commercial enterprise or offers a hazardous
material for transportation in commerce. 49 CFR § 107.1.

                                                  -6-
Case 4:21-cv-01389 Document 1 Filed on 04/28/21 in TXSD Page 7 of 9




       condition for shipment as required or authorized by applicable
       requirements of this subchapter or an exemption or special permit,
       approval, or registration issued under this subchapter or subchapter
       A of this chapter.

       ….

       (i) No person may certify that a hazardous material is offered for
       transportation in commerce in accordance with the requirements of
       this subchapter unless the hazardous material is properly classed,
       described, packaged, marked, labeled, and in condition for shipment
       as required or authorized by applicable requirements of this
       subchapter or an exemption or special permit, approval, or
       registration issued under this subchapter or subchapter A of this
       chapter. Each person who offers a package containing a hazardous
       material for transportation in commerce in accordance with the
       requirements of this subchapter or an exemption or special permit,
       approval, or registration issued under this subchapter or subchapter
       A of this chapter, must assure that the package remains in condition
       for shipment until it is in the possession of the carrier.

49 CFR § 173.24(b)(1)

       (b) Each package used for the shipment of hazardous materials
       under this subchapter shall be designed, constructed, maintained,
       filled, its contents so limited, and closed, so that under conditions
       normally incident to transportation –

              (1) Except as otherwise provided in this subchapter,
              there will be no identifiable (without the use of
              instruments) release of hazardous materials to the
              environment;

              (2) The effectiveness of the package will not be
              substantially reduced; for example, impact
              resistance, strength, packaging compatibility, etc.
              must be maintained for the minimum and maximum
              temperatures, changes in humidity and pressure, and
              shocks, loadings, and vibrations, normally
              encountered during transportation;

40 CFR § 262.11 (a); (f)

A person who generates a solid waste, as defined in 40 CFR 261.2, must make an
accurate determination as to whether that waste is a hazardous waste in order to
ensure wastes are properly managed according to applicable RCRA regulations. A
hazardous waste determination is made using the following steps:

                                       -7-
      Case 4:21-cv-01389 Document 1 Filed on 04/28/21 in TXSD Page 8 of 9




               (a) The hazardous waste determination for each solid waste must be
               made at the point of waste generation, before any dilution, mixing,
               or other alteration of the waste occurs, and at any time in the course
               of its management that it has, or may have, changed its properties as
               a result of exposure to the environment or other factors that may
               change the properties of the waste such that the RCRA classification
               of the waste may change.

               (f) A small or large quantity generator must maintain records
               supporting its hazardous waste determinations, including records
               that identify whether a solid waste is a hazardous waste, as defined
               by 40 CFR § 261.3. Records must be maintained for at least three
               years from the date that the waste was last sent to on-site or off-site
               treatment, storage, or disposal. These records must comprise the
               generator's knowledge of the waste and support the generator's
               determination, as described at paragraphs (c) and (d) of this section.
               The records must include, but are not limited to, the following types
               of information: The results of any tests, sampling, waste analyses,
               or other determinations made in accordance with this section;
               records documenting the tests, sampling, and analytical methods
               used to demonstrate the validity and relevance of such tests; records
               consulted in order to determine the process by which the waste was
               generated, the composition of the waste, and the properties of the
               waste; and records which explain the knowledge basis for the
               generator's determination, as described at paragraph (d)(1) of this
               section. The periods of record retention referred to in this section are
               extended automatically during the course of any unresolved
               enforcement action regarding the regulated activity or as requested
               by the Administrator.

       26.     Plaintiff is within the class of persons which this ordinance was designed to protect.

Defendant’s actions in failing to adhere to the above statute or regulations proximately caused

Plaintiff to suffer severe damages.

                                             Damages

       27.     Plaintiff sues to recover all elements of compensable damages under Texas law.

Additionally, he seeks appropriate prejudgment interest thereon, as provided by law.

       28.     If the evidence at trial demonstrates the level of culpability necessary for an

assessment of punitive or exemplary damages, then Plaintiff seeks an award in such amount as the

Jury shall deem appropriate.

                                                 -8-
      Case 4:21-cv-01389 Document 1 Filed on 04/28/21 in TXSD Page 9 of 9




                                           Jury Demand

       29.     Plaintiff invokes his constitutional right to trial by jury.

                                         Prayer for Relief

       WHEREFORE, Plaintiff prays that Defendants be cited to appear and answer herein, and

that upon the final trial of this case, a Final Judgment be entered by this Court in Plaintiff’s favor

and against Defendants awarding such compensatory and punitive damages to Plaintiff as are

appropriate, plus interest and costs, and such other relief as is just and proper.

                                                       Respectfully submitted,

                                                       VICKERY & SHEPHERD, LLP

                                                       /s/ Brian B. Winegar
                                                       Brian B. Winegar
                                                       Texas Bar No. 24081218
                                                       Arnold Anderson Vickery
                                                       Texas Bar No. 20571800
                                                       Fred H. Shepherd
                                                       Texas Bar No. 24033056
                                                       Earl Landers Vickery
                                                       Texas Bar No. 20571900
                                                       10000 Memorial Drive, Suite 750
                                                       Houston, TX 77024-3485
                                                       Telephone: 713-526-1100
                                                       Facsimile: 713-523-5939
                                                       Email: brian@justiceseekers.com
                                                       Email: andy@justiceseekers.com
                                                       Email: fred@justiceseekers.com
                                                       Email: lanny@justiceseekers.com
                                                       Counsel for Plaintiff




                                                 -9-
